Citation Nr: 0919490	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
concussion syndrome with residual headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M.  Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1952 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  This case has been advanced on the 
Board's docket.

This appeal was previously before the Board in September 
2008, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order to obtain a VA examiner's opinion as to whether any 
dementia currently-shown by the Veteran may be accurately 
characterized as "multi-infarct dementia associated with 
brain trauma."  The Board noted that if it was necessary to 
examine the Veteran for the requested opinion, arrangements 
should be made, to the extent possible (the Veteran is a 
permanent resident at a nursing home).  

In January 2009, in accordance with the Board's remand, the 
Veteran's claims file was sent to a VA examiner for review.  
The examiner noted a finding of Alzheimer's type dementia.  
Importantly, however, she noted the absence of PET scans and 
MRIs in the record, and stated that "actual imaging would be 
helpful to see if there was any evidence of multiinfarct 
dementia."  Despite the examiner's observation that imaging 
would be helpful in identifying any multi-infarct dementia, 
it does not appear that any such imaging was conducted, or 
even attempted, at that time.  This should be accomplished.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the Veteran the right 
to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the January 
2009 VA examiner.  If that examiner is 
not available, the claims file should 
be referred to another appropriate 
individual.  The examiner should review 
the record in its entirety, including 
this Remand.  The examiner should 
determine the appropriate imaging 
(e.g., PET scan, MRI) and/or tests 
which would aid in identifying multi-
infarct dementia.  Arrangements should 
be made, to the extent possible, given 
the Veteran's permanent residence at a 
nursing home, to conduct such imaging 
and/or tests.  The attempts to 
accomplish the development requested by 
this remand should be documented, and 
the reports of any imaging/tests 
conducted should be included in the 
claims folder.  

Thereafter, assuming the imaging and/or 
tests are conducted, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as not 
that any currently-shown dementia may 
be accurately characterized as "multi-
infarct dementia associated with brain 
trauma."  A complete rationale should 
be provided for all opinions expressed, 
and if it is not possible to conduct 
the necessary imaging and/or tests, 
that should be so noted and the inquiry 
may end.  

2.  Following completion of the above, 
the RO should again review the record.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the requisite time period to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

